DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 17/631,339 for a SEAT SLIDE ADJUSTER, filed on 1/28/2022.  Claims 1-4 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 161.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RN 163c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. Pat. 2012/0006963).
Regarding claim 1, Yoshida teaches a seat slide adjuster comprising: a lower rail; an upper rail slidably provided in the lower rail and coupled to a seat frame; and sliding resistance reducing members respectively provided on a left side and a right side with a center in a width direction orthogonal to a longitudinal direction of the lower rail sandwiched for reducing, between the lower rail and the upper rail, sliding resistance to each other, the sliding resistance reducing member comprising: a retainer in a substantially L shape in a cross section, the retainer including a first retaining wall portion located between vertical wall portions of the lower rail and the upper rail and a second retaining wall portion located between bottom wall portions of the lower rail and the upper rail and extending from a lower portion of the first retaining wall portion toward the center in the width direction in the cross section along the width direction; a first ball member (41) supported by the first retaining wall portion and being capable of abutting on the vertical wall portions of the lower rail and the upper rail; and a second ball member (42) supported by the second retaining wall portion and being capable of abutting on the bottom wall portions of the lower rail and the upper rail, the first ball member being supported in a position apart from both an upper wall portion and the bottom wall portion of the lower rail, and the second ball member being supported in a position apart from the vertical wall portion toward the center in the width direction of the lower rail.







    PNG
    media_image1.png
    454
    497
    media_image1.png
    Greyscale


[AltContent: textbox (upper rail)][AltContent: arrow]

[AltContent: textbox (sliding resistance reducing member)][AltContent: textbox (sliding resistance reducing member)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (1st retaining wall portion)]
[AltContent: arrow]

[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (2nd retaining wall member)]
[AltContent: textbox (lower rail)]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Pat. 2012/0006963) in view of Hayashi (U.S. Pub. 2018/0079325).
Regrading claim 3, Yoshida teaches a seat slide adjuster of claim 1, wherein a plurality of the second ball members are provided along the longitudinal direction, but does not teach that a plurality of the first ball members are provided along the longitudinal direction.  Hayashi, however, teaches a seat slide adjuster with a slide resistance reducing member (61) having a plurality of first ball members (69) and a plurality of the second ball members (71) provided along the longitudinal direction in order to movable support the upper rail with respect to the lower rail.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a plurality of the first ball members provided along the longitudinal direction in order to enhance the sliding capabilities of the upper rail, and further, the mere duplication of the essential working parts of a device involves only routine skill in the art.  
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8556222, 7314204 (seat slide adjuster with balls).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 16, 2022